          Case 1:17-cv-06903-RJS Document 77 Filed 12/08/20 Page 1 of 1




                                             December 8, 2020

By ECF

The Hon. Richard J. Sullivan
United States Court of Appeals for the Second Circuit
Daniel Patrick Moynihan United States Courthouse
500 Pearl St., Room 2530
New York, New York 10007

       Re:     Oakley v. Dolan, et al., 17-cv-06903 (RJS)

Dear Judge Sullivan:
        We represent Plaintiff Charles Oakley in the above-referenced action and write to inform
the Court that, unless there is objection from the Court, a new associate at our firm, John “Jack”
Allen, will be working with me on (and will file a Notice of Appearance in) this matter. Mr.
Allen was a student extern (two days a week) in Your Honor’s chambers from September until
December 2015. I have informed Defendant’s counsel, Randy Mastro, about Mr. Allen’s prior
position as a student extern, and he informed me that he has no objection to Mr. Allen working
with me on this matter.

                                             Respectfully submitted,


                                             Nelson A. Boxer
                                             Petrillo Klein & Boxer LLP
                                             Co-counsel for Plaintiff Charles Oakley
